18 N.Y.3d 917 (2012)
964 N.E.2d 1018
941 N.Y.S.2d 551
2012 NY Slip Op 64779
In the Matter of ALEXANDER JOHN B. and Another, Children Alleged to be Abandoned.
CYNTHIA A., Appellant;
CARDINAL McCLOSKEY SERVICES et al., Respondents.
Motion No: 2012-4.
Court of Appeals of New York.
Submitted January 3, 2012.
Decided February 21, 2012.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Family Court's denial of the motion to vacate, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.